DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 1/28/2022.
           Claims 1-3 and 5-15 are currently pending.
           Claims 1 and 5 been amended.
           Claim 4 has been cancelled.
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1-3 and 5-15 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A method for monitoring electrical power in a high-speed rail traction power supply system, comprising:…. compressing, by the processing unit, the digital signals to digital signal frames according to the transfer command; and constructing a data link between the processing unit and a storage unit and transmitting the compressed digital signal frame to the storage unit-, wherein constructing a data link between the processing unit and a storage unit and transmitting the compressed digital signal frame to the storage unit comprises transmitting, by the processing unit, compressed digital signal frames with small weighting factors to the storage unit if 

        As to claim(s) 2-3 and 5-15, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
            Cui (U.S Pub. 20170129364) discloses the electronic field of railways, and in particular to the traction control system for electric multiple units. A host processor of the traction control system for electric multiple units is connected to a subordinate computer board via a CPCI bus. The traction control system for electric multiple units comprises a fast computing board, a network module and a debugging module. An instruction is passed to the subordinate computer board via the CPCI bus, and meanwhile, the subordinate computer board passes status information to the host processor via the CPCI bus to realize overall control on the interior of the traction control system for electric multiple units. Bidirectional communication between the signal sampling board and the fast computing board is realized by a high-speed differential Karel (U.S Pat. 9515676) discloses a compression method includes measuring a waveform associated with a chemical event occurring on a sensor array, wherein the waveform comprises at least one region associated with expected measured values and at least one region associated with unpredictable measured values; applying a first compression process to the waveform, the first compression process including an averaging of one or more frames in one or more portions of the waveform; and applying a second compression process to the waveform, the second compression process including a truncating of data corresponding to a portion of the waveform that is not related to a nucleotide incorporation component of the waveform (see specification for more details).
             Arrouy (U.S Pub. 20080024112) discloses an apparatus for measuring the electrical energy supplied to a rail traction unit by a high voltage line (1), the apparatus comprising measurement means (5, 26) for measuring the current drawn, and measurement means (12, 27) for measuring the voltage of the power supply, said measurement means themselves possessing a low voltage power supply (23, 24) necessary to enable them to operate, the apparatus being characterized in that the low voltage electrical power supply is taken from light energy converted (22) into electrical energy. (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/9/2022